PER CURIAM.
The defendant appeals the trial court’s order that she pay restitution to the burglary victim in the amount of $90,000 jointly and severally with her co-defendants as a condition of her probation. The trial court apparently based this figure on the $90,000 restitution amount agreed upon by a co-defendant as part of a plea agreement. However, as the defendant points out, she was not bound by that separate agreement.
Because the record reveals that the state presented competent evidence at the restitution hearings to support the imposition of a total amount of $59,737.50 in restitution, we reverse and remand for entry of a restitution order in the amount of $59,737.50. We have considered the defendant’s other points on appeal but find them to be without merit.
SHAHOOD, C.J., FARMER and TAYLOR, JJ., concur.